Motion Granted; Order filed January 14, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00266-CV
                                   ____________

                       KENNETH S. O'NEILL, Appellant

                                         V.

                           AMY L. VINEKSI, Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-81913

                                      ORDER

      This case is set for oral argument January 16, 2013. On January 10, 2013,
the parties notified this court that the parties were in negotiations and were
attempting to settle the issues on appeal, and requested postponement of oral
argument. The motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 15, 2013. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.